COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-16-00416-CR

Venkata Sanivarapu                         §   From County Criminal Court No. 1

                                           §   of Denton County (CR-2016-05585-A)

v.                                         §   July 26, 2018

                                           §   Opinion by Justice Meier

The State of Texas                         §   (nfp)

                        JUDGMENT ON REHEARING

      Appellant Venkata Sanivarapu filed a motion for rehearing of our original

opinion that issued on March 15, 2018.         We deny the motion, withdraw our

opinion and judgment dated March 15, 2018, and substitute the following.

      This court has again considered the record on appeal in this case and

holds that there was no error in the trial court’s judgment. It is ordered that the

judgment of the trial court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS




                                      By /s/ Bill Meier
                                          Justice Bill Meier